Citation Nr: 0701030	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  05-01 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for right eye injury.

2.  Entitlement to service connection for left elbow injury.

3.  Entitlement to service connection for muscle stress, low 
back.

4.  Entitlement to service connection for right thumb injury.

5.  Entitlement to service connection for right knee injury 
with degenerative joint disease.

6.  Entitlement to service connection for plantar warts, 
right foot.

7.  Entitlement to service connection for pes planus.

8.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to July 1984 
and from January 1991 to March 1991 and has unverified 
service in the United States Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which, in pertinent part, denied service 
connection for the above conditions.

The Board notes that in a statement dated October 2004, the 
veteran indicated his desire to withdraw the issues of 
entitlement to service connection for plantar warts of the 
right foot, pes planus, and hypertension from his appeal.  
However, the veteran submitted a VA Form 9 dated December 
2004, Appeal To Board Of Veterans' Appeals, which indicated 
his desire to continue his appeal on these issues.  
Accordingly, based on the VA Form 9, these claims remain in 
appellate status. 

The veteran requested a Board hearing in Washington, D.C., in 
his VA Form 9, Appeal To Board Of Veterans' Appeals, dated 
December 2004.  A letter dated in June 2005 notified the 
veteran that a Board hearing was scheduled for July 25, 2005.  
The veteran failed to appear for his hearing scheduled for 
July 25, 2005, and no request for postponement was received.  
Consequently, the request for a hearing is deemed withdrawn.  
38 C.F.R. § 20.702(d).  The Board may decide the case on the 
evidence of record.  Id.

The Board notes that the veteran's September 2004 statement 
reported that he wanted to file a notice of disagreement 
(NOD) for tendonitis of both elbows.  The only issue before 
the Board at this time pertaining to an elbow disorder is 
entitlement to service connection for a left elbow injury.  
The RO has never considered a claim for the right elbow.  
Accordingly, this matter is REFERRED to the RO for 
clarification and further action deemed appropriate.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board has carefully reviewed the veteran's claims, but 
finds that the record is not sufficiently developed to ensure 
an informed decision on the issues.  

The veteran had active duty service from July 1981 to July 
1984 and from January 1991 to March 1991, and his service 
records also indicate that he subsequently served in the 
United States Army Reserve for an unverified period of time.  
The primary problem is that it appears that all the service 
medical records in the file were submitted by the veteran 
himself.  Requests were made for his medical records, to 
include requests to his Reserve unit in 2003, but it does not 
appear that original records or a negative response was ever 
received.  Moreover, at the time of a RO hearing in December 
2004, it appears that the veteran was still a member of the 
Reserves, testifying that he had re-injured his knee a few 
months earlier.  It is clear that further attempts must be 
made to secure the veteran's original service medical 
records, since the evidence in the file may not be complete.

The second major evidentiary deficiency is that the veteran 
reported in a July 2003 statement in support of his claim 
that he has received treatment from the VAMC in Detroit since 
1981.  These VA records are not currently in the veteran's 
claims file, since records were only obtained for the last 
few years.  The VA should obtain all relevant VA and private 
treatment records which could potentially be helpful in 
resolving the veteran's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).

The Board also finds that the VA orthopedic examination 
provided to the veteran on May 28, 2004, is insufficient for 
deciding his claims.  The RO instructed the examiner to 
review the veteran's claims file before determining whether 
the veteran has a current disability and, if so, to determine 
whether his disability is causally related to military 
service.  However, it is unclear whether the examiner 
actually reviewed the veteran's claims file before conducting 
the examination.  It may be that since the VA examiner 
concluded no diagnoses were warranted for the majority of the 
veteran's complaints, no further discussion was necessary.  
However, a VA outpatient treatment note dated March 2004 
indicates that the veteran has degenerative joint disease in 
the right thumb, and private treatment records show diagnoses 
of DeQuervain's tenosynovitis.  An April 2004 VA treatment 
note indicates that the veteran has right knee pain secondary 
to degenerative joint disease of the knee joint, which is 
corroborated by MRI.  A VA outpatient treatment record dated 
May 17, 2004, indicates the presence of left elbow 
epicondylitis.  X-rays of the lumbar spine in June 2003 
showed some decreased intervertebral disc space and 
hypertrophic facet arthropathy, which VA outpatient records 
then diagnose as degeneration of lumbar or lumbosacral 
intervertebral disc.  In direct contradiction of this 
evidence, the VA examiner stated that prior x-rays of the 
spine were normal.  Considering the in-service injuries and 
complaints, the lack of full discussion by the VA examiner is 
troubling, and the Board will not consider these claims 
without further medical opinion.

Private medical records show diagnosis of hypertension in 
1995, and a July 1996 Army Reserve medical examination report 
indicates that the veteran was diagnosed with diastolic 
hypertension.  However, it is unclear as to whether the 
veteran's diagnosis for hypertension occurred during a period 
of active duty for training.  In order for the veteran's 
claim for service connection for hypertension to be granted 
in this case, the evidence must show that the veteran became 
disabled from the disease of hypertension that was incurred 
or aggravated in line of duty during a period of active duty 
for training.

For the issue of service connection for hypertension in this 
case, periods of inactive duty for training are not for 
consideration because service connection may be granted for 
disability resulting only from injuries incurred or 
aggravated during such periods, not disability resulting from 
diseases, such as hypertension.  38 U.S.C.A. § 101(23), (24); 
see McManaway v. West, 13 Vet. App. 60, 67 (1999) (quoting 
Brooks v. Brown, 5 Vet. App. 484, 485 (1993) (discussing 38 
U.S.C. §§ 101(24), 1131) (stating that the law "permits 
service connection for persons on inactive duty [training] 
only for injuries, not diseases, incurred or aggravated in 
line of duty").  Therefore, the RO must attempt to verify the 
dates of each period of active duty for training that the 
veteran attended while in the Army Reserve.  

The Board notes that the veteran's claim for entitlement to 
service connection for a right eye injury is inextricably 
intertwined with the issue of entitlement to service 
connection for hypertension because the August 2004 VA 
medical examination report indicates that the veteran's 
hypertension is contributing to loss of vision in the right 
eye.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Because 
of the possibility of secondary service connection, a 
determination cannot be made on this issue until the issue of 
entitlement to service connection for hypertension is 
resolved.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The RO should make additional 
requests for complete active duty and 
Reserve service medical records from all 
appropriate sources, until it is clear 
that these original records do not exist.

2.  The RO should request verification of 
the dates of each period of active duty 
for training that the veteran attended 
while in the Army Reserve.  In 
particular, the dates that he served on 
active duty for training in 1995 and 1996 
should be verified.

3.  The RO should obtain the veteran's 
complete VA medical records from the John 
D. Dingell VA Medical Center in Detroit, 
Michigan.  In particular, the RO should 
obtain any treatment received by the 
veteran from 1981 to the present.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility 
must provide a negative response if 
records are not available.
  
4.  After obtaining the above evidence, 
to the extent available, the veteran 
should be scheduled for a VA orthopedic 
examination for a medical opinion on the 
nature and likely etiology of the 
veteran's left elbow disorder, muscle 
stress of the low back, right thumb 
disorder, and right knee disorder with 
degenerative joint disease.  Appropriate 
orthopedic testing should be conducted.  

The examiner should be supplied with the 
veteran's claims folder and should review 
all pertinent medical evidence.  The 
examiner should provide a medical opinion 
as to whether it is at least as likely as 
not that the veteran's claimed disorders 
are related to military service.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood). 



The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.   

5.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the issues on appeal.  If any benefit 
sought remains denied, the veteran and 
his representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.   

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2006).  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).
	


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



